DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Response to Arguments
	Regarding the 35 U.S.C. 102 rejection of claims 1 and 9, “Applicant respectfully submits that Jiang does not expressly or inherently describe at least, for example, the newly presented features of “obtain instruction details from a correspondence table based on the identification information, wherein the correspondence table comprises the instruction details in association with the identification information,” as recited in amended independent claim 1.” (Remarks, p. 12.)  Although Jiang is not found to expressly disclose or discuss correspondence table, this does not mean that the newly added subject matter rises to the level of novelty in the arts.  Please see the 35 U.S.C. 103 rejection infra. The Examiner notes that the 
Regarding the 35 U.S.C. 102 rejection of claims 2, 4, 5, 7-12, 15, 17 and 21, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 102 rejection of claims 10, 19 and 20, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 10 and 19 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 6, 13 and 16, Official Notice was taken in the most recent Office Action regarding employing ascii conversion tables as a simple means to translate textual information to/from digitally usable and digitally transferrable data; a concept that is well-known and accepted in the electrical and computing arts.  Although Applicant is found to discuss the subject matter of the Official Notice as it may relate to the recited subject matter, as well as submit assertions regarding “notorious character” (Remarks, p 16), Applicant has not been found to at meet the requirements per 37 CFR 1.111(b), an example of which would have been providing evidence that an officially noticed fact was not actually invented and/or was not publically available at the time of Applicant’s invention.  The Examiner’s conclusion of common knowledge in the art is now taken to be admitted prior art because Applicant has failed to traverse the knowledge statement was made.  Please see MPEP § 2144.03.
Regarding the 35 U.S.C. 103 rejection of claim 18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 18 is withdrawn.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0269631 to Jiang et al. (hereinafter “Jaing”) in view of U.S. Patent Publication No. 2003/0135845 to Nunomura.
	Regarding claim 1, Jiang teaches an image processing apparatus, comprising circuitry (e.g., fig. 4, system elements on operator site) configured to transmit image data to an external equipment (e.g., camera image 2c), receive instruction information regarding the image data from the external equipment, wherein the instruction information includes identification information (e.g., [0076], instruction detail) and position information (e.g., [0076], relative coordinates), the position information indicates an image position (e.g., [0076], relative coordinates), and generate a display-use image 
	Nevertheless, the concept of using a correspondence table to convert received information into instruction details is well-known in the computer arts.  For example, Nunomura teaches circuitry to obtain instructions by converting received information into instruction details using a correspondence table (e.g., figs. 1-4; [0048]-[0069]), the correspondence table comprises the instruction details in association with the identification information (e.g., figs. 2 and 4; [0004], [0048] and [0063], wherein a code could represent any instruction).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the circuitry for obtaining instruction detail from a correspondence table as taught by Nunomura with the apparatus as taught by Jaing, for at least the purpose of shortening the necessary transmission data to achieve the desired end instruction.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, Jiang and Nunomura teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the circuitry is further configured to control display of the instruction details of the instruction information on the qenerated display-use image corresponding to the image data (‘631 – e.g., fig. 1; [0076],camera image 2c).  
Regarding claim 4, Jiang and Nunomura teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the instruction details include image pickup instruction information (‘631 – e.g., fig. 1, camera image 2c “HERE” is an instruction that can change of direction of the head of operator 2, [0065]), and the instruction details comprises, with respect to the identification information, at least one of a user operation, a type of image pickup instruction (‘631 – e.g., fig. 1, camera image 2c “HERE” is an instruction), a color of display details associated with the instruction information, a shape of display details associated with the instruction information, or a movement of display details associated with the instruction information.  
Regarding claim 5, Jiang and Nunomura teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the display-use image further includes at least one of a text or a mark corresponding to the instruction details (‘631 – e.g., see fig. 1, a pointed portion of the word bubble can be interpreted to constitute the mark corresponding to the “instruction details”; the Examiner notes that what constitutes “instruction details” is not defined by the claim or a common term in the imaging arts and therefore open to interpretation).  
Regarding claim 6, Jiang and Nunomura teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection to claim 5, supra) including teaching wherein the circuitry is further configured to obtain at least one of the text or the mark from the  table based on the identification information and the instruction details (‘631 – e.g., fig. 1, “HERE!”; e.g., [0076], would be based on the identification information and the instruction details).
Regarding claim 7, Jiang and Nunomura teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the image processing apparatus further comprising an imager configured to obtain the image data (‘631 – e.g., fig. 1, camera 21c; [0048]).  
Regarding claim 8, Jiang and Nunomura teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching the image processing apparatus further comprising a display screen configured to display the display-use image (‘631 – e.g., fig. 1, display 21d; [0044]).
Regarding claim 9, Jaing teaches an image processing method, comprising transmitting image data to an external equipment (e.g., fig. 1, transmission of camera image 2c; [0048]), receiving instruction information regarding the image data from the 
	Nevertheless, the concept of using a correspondence table to convert received information into instruction details is well-known in the computer arts.  For example, Nunomura teaches obtaining instruction by converting received information into instruction details using a correspondence table (e.g., figs. 1-4; [0048]-[0069]), the correspondence table comprises the instruction details in association with the identification information (e.g., figs. 2 and 4; [0004], [0048] and [0063], wherein a code could represent any instruction).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have applied the obtaining instruction detail from a correspondence table as taught by Nunomura with the apparatus as taught by Jaing, for at least the purpose of shortening the necessary transmission data to achieve the desired end instruction.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, Jiang and Nunomura teach all of the limitations of claim 21 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the instruction information corresponds to a specific instruction, and at least one of a color, a shape (‘631 – e.g., fig. 1, pointed portion of the word bubble points to the object indicated), or movement of at least one of the text or the mark indicates a type of the specific instruction. 

Allowable Subject Matter
Claims 10-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10-13 and 15-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing apparatus, comprising circuitry configured to receive image data from an external equipment, select a correspondence table from a plurality of correspondence tables, wherein the correspondence table comprises instruction details with respect to a user operation, and each user operation is associated with an identification number in the correspondence table, generate first instruction information regarding the image data based on the selected correspondence table and the user operation, wherein the first instruction information includes the identification number associated with the instruction details, and position information that indicates an image position, generate a display-use image based on the first instruction information, wherein the generated display-use image includes the instruction details at the image position indicated by the position information, and transmit the first instruction information to the external equipment.
Regarding claim 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing method, comprising receiving image data from an external equipment, selecting a correspondence table from a plurality of correspondence tables, wherein the correspondence table comprises 
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing system, comprising an image pickup apparatus, and a picked-up image monitoring apparatus, wherein the image pickup apparatus includes an imager configured to obtain moving image data, corresponding to a subject, by an imaging process, and first circuitry configured to: transmit specific image data corresponding to the moving image data to the picked-up image monitoring apparatus, receive a correspondence table from the picked-up image monitoring apparatus, receive instruction information regarding the specific image data from the picked-up image monitoring apparatus, wherein the instruction information includes identification information and position information, obtain instruction details from the received correspondence table based on the identification information, wherein the correspondence table comprises the instruction details in association with the identification information, and the position information indicates an image position, generate a display-use image based on the instruction information, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.